LETTS, Judge.
This cause is reversed and remanded with directions that the trial court enter a final judgment in favor of the appellant in accordance with “Defendants Exhibit # 2 received in evidence on 11/27/1978.”
In so directing, we would express our vexation that the trial judge, through no fault of his, was so misled, a happening which we have discovered through our persistent demands to supplement and correct the record pursuant to Fla.R.App.P. 9.200(f).
In the Appellees’ reply to our latest order of August 15th, 1979, it is in effect conceded that their stated position on appeal was baseless. Thus, notwithstanding their success in the lower court, we find there to be a complete absence of a justiciable issue of either law or fact. .This b.eing so, pursuant to Section 57.105, Florida Statutes (1978), we hereby assess One thousand ($1,000) dollars in attorneys fees in favor of the appellant.
REVERSED AND REMANDED IN ACCORDANCE HEREWITH.
ANSTEAD, J., and CROSS, SPENCER, C., Associate Judge, concur.